UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the period ended September 30, 2007 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER: 0-18049 StarInvest Group, Inc. (Exact name of registrant as specified in its charter) Nevada 91-1317131 (State of other jurisdiction of incorporation or organization) (IRS Employer Identification) 3300 North A Street Suite 2-210 Midland, Texas 79705 (Address of principal executive offices) (Zip Code) Registrant's Telephone Number: (432) 682-8373 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 of 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports, and (2) has been subject to such filing requirements for the past 90 days YES x NO ¨. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x State the number of shares outstanding of each of the issuer's classes of common equity, as the latest practicable date: There were 68,724,047 shares of the Registrant's common stock issued and outstanding as of October 30, 2007 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ Nox StarInvest Group, Inc. FORM 10-Q QUARTERLY PERIOD ENDED September 30, 2007 TABLE of CONTENTS Page PART I - FINANCIAL INFORMATION 3 Item 1 - Financial Statements 3 Statements of Assets and Liabilities September 30, 2007(Unaudited) and December 31, 2006 3 Statements of Operations (Unaudited) For the three Months Ended September 30, 2007 and 2006. 4 Statements of Operations (Unaudited) For the Nine Months Ended September 30, 2007 and 2006. 5 Statements of Changes in Net Assets (Unaudited) For the Nine Months Ended September 30, 2007 and 2006. 6 Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, 2007 and 2006 7 Statement of Investments for September 30, 2007 8 Notes to Financial Statements 8-12 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 12-18 Item 3 - Quantitative and Qualitative Disclosures about Market Risk 18 Item 4 - Controls and Procedures 18 PART II - OTHER INFORMATION 18 Item 1 - Legal Proceedings 18 Item 1A – Risk Factors 18-28 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3 - Default upon Senior Securities 29 Item 4 - Submission of Matters to a Vote of Security Holders 29 Item 5 - Other Information 29 Item 6 – Exhibits 30-34 Signatures 2 Table of Contents Item 1 - Financial Statements StarInvest Group, Inc. Statements of Assets and Liabilites September30,2007 December31,2006 (unaudited) (audited) Assets Investments, at fair value(cost- $2,118,036 and $1,740,592, respectively) $ 2,117,607 $ 1,617,656 Cash 14,399 16,381 Receivable and deposit 9,526 100,500 Total assets $ 2,141,532 $ 1,734,537 Liabilities Loans payable $ 560,501 $ 1,069,583 Accounts payable and accrued expenses 327,225 304,504 Obligation to repurchase shares 25,000 25,000 Total liabilities $ 912,726 $ 1,399,087 Net Assets Common stock, par value $.001 per share, 900,000,000 shares authorized, 68,724,046 and 27,592,971 shares issued andoutstanding, respectively 68,724 27,593 Additional paid-in capital 13,597,116 12,445,014 Treasury stock (387,519 ) (387,519 ) Stock subscription receivable (180,000 ) (180,000 ) Accumulated deficit (11,869,515 ) (11,569,638 ) Total Net Assets $ 1,228,806 $ 335,450 Total liabilities and net assets $ 2,141,532 $ 1,734,537 Net Asset Value per Share $ 0.02 $ 0.01 See notes to financial statements. 3 Table of Contents STARINVEST GROUP, INC. STATEMENTS OF OPERATIONS Three Months Ended Three Months Ended INVESTMENT INCOME: September30,2007 September30,2006 Interest $ 40,116 $ 1 Other income - 31,948 Total Investment Income 40,116 31,949 EXPENSES: General and administrative expenses 80,766 6,728 Professional fees 8,900 11,773 Dividend - - Interest expense 10,333 23,822 Total expenses 99,999 42,323 Net investment loss (59,883 ) (10,374 ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized gain (loss) on investments 50,077 8,681 Net change in unrealized gain (loss) on investments (191,633 ) (244,844 ) Net realized and unrealized gain (loss) from investments (141,556 ) (236,163 ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ (201,439 ) $ (246,537 ) LOSS PER COMMON SHARE $ (0.00 ) $ (0.01 ) See notes to financial statements. 4 Table of Contents STARINVEST GROUP, INC. STATEMENTS OF OPERATIONS Nine Months Ended Nine Months Ended INVESTMENT INCOME: September 30, 2007 September 30, 2006 Interest $ 128,640 $ 16,630 Consulting income - 56,000 Other income - 40,895 Total Investment Income 128,640 113,525 EXPENSES: General and administrative expenses 152,433 118,055 Professional fees 81,680 77,659 Dividend - 200,000 Interest expense 43,863 18,409 Total expenses 277,976 414,123 Net investment loss (149,336 ) (300,598 ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized gain (loss) on investments 54,260 (191,319 ) Net change in unrealized gain (loss) on investments (204,801 ) (442,422 ) Net realized and unrealized gain (loss) from investments (150,541 ) (633,741 ) NET DECREASE IN NET ASSETS RESULTINGFROM OPERATIONS $ (299,877 ) $ (934,339 ) LOSSPER COMMON SHARE $ (0.01 ) $ (0.03 ) See notes to financial statements. 5 Table of Contents STARINVEST GROUP, INC. STATEMENTS OF CHANGES IN NET ASSETS Nine Months Ended Nine Months Ended Increase in net assets from operations: September 30, 2007 September 30, 2006 Net investment loss $ (149,336 ) $ (300,598 ) Net realized gains (losses) 54,260 (191,319 ) Net change in unrealized loss (204,801 ) (442,422 ) Net decrease in net assets resulting from operations (299,877 ) (934,339 ) Net increase (decrease) from capital share transactions Sold 32,243,334 and 498,901 shares of common stock 926,600 59,868 - Converted Debt for 8,887,742 and 527,049 shares of common stock 266,633 (61,829 )- Redeemed 0 and 2,225,000 shares for treasury stock, respectively - (327,915 ) Stock subscribed - 62,768 Net increase (decrease) from capital share transactions 1,193,233 (267,108 ) Total increase (decrease) in net assets: 893,356 (1,201,447 ) Net assets at beginning of period 335,450 1,825,465 Net assets at end of period $ 1,228,806 $ 624,018 Capital share activity Shares sold 32,243,334 498,901 Shares converted 8,887,742 527,049 Shares retired - (2,225,000 ) Net increase (decrease) in capital share activity 41,131,076 (1,199,050 ) See notes to financial statements. 6 Table of Contents STARINVEST GROUP, INC. STATEMENTS OF CASH FLOWS Nine Months Ended Nine Months Ended Cash Flows from Operating Activities September 30, 2007 September 30, 2006 Net decrease in Net Assets Resulting from Operations $ (299,877 ) $ (934,339 ) Adjustments to reconcile net increase (decrease): Purchase of investment securities (300,000 ) (281,104 ) Loans to investment companies (300,000 ) - Decrease in receivable 100,000 - Consulting income - (56,000 ) Interest income (128,640 ) - Dividends - 200,000 Non-cash income (6,415 ) (8,638 ) Increase (decrease) in accounts payableand accrued expenses 22,721 (172,717 ) Decrease (increase) in other assets (9,026 ) 26,207 Interest expense 43,863 - Net change in unrealized (appreciation)/depreciation on investments 150,541 592,846 Net Cash Used by Operating Activities (726,833 ) (633,745 ) Cash Flows from Financing Activities: Net proceeds from sale of common stock 967,300 - Net proceeds (repayments) from loans (509,082 ) 690,267 Repayment of officer loan - (13,060 ) Payment to repurchase shares - (1,050 ) Obligation to repurchase shares - (20,000 ) Debt converted to shares 266,633 - Net Cash Provided by Financing Activities 724,851 656,157 Net Increase (Decrease) in Cash (1,982 ) 22,412 Cash, Beginning of period 16,381 150 Cash, End of period $ 14,399 $ 22,562 See notes to financial statements. 7 Table of Contents STARINVEST GROUP, INC. STATEMENT OF INVESTMENTS September 30, 2007 Portfolio Company Description of Business Cost Value Public/Private Amazon Biotech, Inc.* Biotech $ 107,329 $ 19,366 Public: AMZOE Health Rush, Inc. Fast Food 250,000 250,000 Private Green Endeavors Ltd.** (f/k/a Net2Aution, Inc) Retail Stores 40,000 600 Public: GRNE SBD International, Inc.*** Construction 100,000 400 Public: SBDL ProMana Solutions, Inc. Data Processing 150,000 3,000 Public: PSLU Patient Portal Technologies, Inc. (f/k/a Gambino Apparel Group, Inc.) Manufacturing 35,000 35,000 Public: PPRG 800,000 923,156 MISCOR Group, Ltd. Power Service 707 176,833 Public: MCGL Premier Indemnity Holding Co. Insurance 125,000 143,170 Private Western Roses Memorial Park, Inc. Cemeteries 450,000 506,082 Private Wireless Ink LLC New media 60,000 60,000 Private Total $ 2,118,036 $ 2,117,607 * On June 6, 2007, the company effected a 3-for-1 reverse split of its common stock.New symbol: AMZOE.OB ** On July 13, 2007, the company announced that it had filed to change its name to Green Endeavors, Inc. and would conduct a 5-for-1 reverse split, which took effect on July 20, 2007.New symbol: GRNE.PK *** On Sept 18, 2007, the company effected a 1000-for-1 reverse split of its common stock.New symbol: SBDL.PK Notes to the Financial Statements September 30, 2007 NOTE 1 - ORGANIZATION AND BASIS OF PRESENTATION The accompanying financial statements have been prepared by StarInvest Group, Inc. ("STIV" or the "Company") without audit. In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position as of September 30, 2007, and the results of operations and cash flows for all periods presented have been made. 8 Table of Contents Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. These financial statements should be read in conjunction with the audited financial statements and related notes and schedules included in the Company's 2006 Annual Report filed on Form 10-K dated December 31, 2006. The results of operations for the periods ended September 30, 2007 and 2006 are not necessarily indicative of the operating results for the full years. StarInvest Group, Inc. (“STIV” or the “Company”) is a specialty investment company principally providing capital and other assistance to start-up and micro companies. The Company intends to focus its portfolio in a wide variety of different sectors including but not limited to alternative resources, technology, biotech, insurance, and services. As of September 30, 2007, we have invested approximately $2,118,036 in 10 portfolio companies. Our investment objective is to maximize our portfolio’s total return by investing in the debt and/or equity securities of start-up and micro companies. We also seek to provide our stockholders with current income on investments in debt securities and long-term capital growth through the appreciation in the value of warrants or other equity instruments that we may receive when we make debt investments or equity investments. Our capital is generally invested into our portfolio companies where it is used to finance organic growth, acquisitions, recapitalizations and working capital. Our investment decisions are based on analysis of potential portfolio companies’ business operations supported by an in-depth understanding of the quality of their recurring revenues and cash flow, variability of costs and the inherent value of their assets, including proprietary intangible assets and intellectual property. NOTE 2 - INVESTMENTS As of September 30, 2007, the Company has made 10 investments in target companies that total approximately $2,118,036in funded capital with a current valuation of $2,117,607 our investment portfolio consists of the following: Portfolio Value Amazon Biotech, Inc. – Common 19,366 Health Rush, Inc.– Common 250,000 Green Endeavors, Ltd. f/k/a Net2Auction, Inc. - Common 600 SBD International, Inc. – Common 400 ProMana Solutions, Inc. – Common 3,000 Patient Portal Technologies, Inc. f/k/a Gambino Apparel Group, Inc. - Debt 35,000 Miscor Group, Ltd. – Common 176,833 Miscor Group, Ltd. – Debt 923,156 Premier Indemnity Holding Co - Common 143,170 Western Roses Memorial Park, Inc. – Debt 506,082 Wireless Ink LLC – Debt 60,000 TotalOtherAssets $ 2,117,607 As required by ASR 118, the investment committee of the company is required to assign a fair value to all investments. To comply with Section 2(a) (41) of the Investment Company Act and Rule 2a-4 under the Investment Company Act, it is incumbent upon the board of directors to satisfy themselves that all appropriate factors relevant to the value of securities for which market quotations are not readily available have been considered and to determine the method of arriving at the fair value of each such security. To the extent considered necessary, the board may appoint persons to assist them in the determination of such value, and to make the actual calculations pursuant to the board's direction. The board must also, consistent with this responsibility, continuously review the appropriateness of the method used in valuing each issue of security in the company's portfolio. The directors must recognize their responsibilities in this matter and whenever technical assistance is requested from individuals who are not directors, the findings of such intervals must be carefully reviewed by the directors in order to satisfy themselves that the resulting valuations are fair. 9 Table of Contents No single standard for determining "fair valuein good faith" can be laid down, since fair value depends upon the circumstances of each individual case. As a general principle, the current "fair value" of an issue of securities being valued by the board of directors would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale. Methods which are in accord with this principle may, for example, be based on a multiple of earnings, or a discount from market of a similar freely traded security, or yield to maturity with respect to debt issues, or a combination of these and other methods. Some of the general factors which the directors should consider in determining a valuation method for an individual issue of securities include: 1) the fundamental analytical data relating to the investment, 2) the nature and duration of restrictions on disposition of the securities, and 3) an evaluation of the forces which influence the market in which these securities are purchased and sold. Among the more specific factors which are to be considered are: type of security, financial statements, cost at date of purchase, size of holding, discount from market value of unrestricted securities of the same class at time of purchase, special reports prepared by analysis, information as to any transactions or offers with respect to the security, existence of merger proposals or tender offers affecting the securities, price and extent of public trading in similar securities of the issuer or comparable companies, and other relevant matters. The board has arrived at the following valuation method for its investments. Where there is not a readily available source for determining the market value of any investment, either because the investment is not publicly traded, or is thinly traded, and in absence of a recent appraisal, the value of the investment shall be based on the following criteria: 1. Total amount of the Company's actual investment ("AI"). This amount shall include all loans, purchase price of securities, and fair value of securities given at the time of exchange. 2. Total revenues for the preceding twelve months ("R"). 3. Earnings before interest, taxes and depreciation ("EBITD") 4. Estimate of likely sale price of investment ("ESP") 5. Net assets of investment ("NA") 6. Likelihood of investment generating positive returns (going concern). The estimated value of each investment shall be determined as follows: · Where no or limited revenues or earnings are present, then the value shall be the greater of the investment's a) net assets, b) estimated sales price, or c) total amount of actual investment. · Where revenues and/or earnings are present, then the value shall be the greater of one time (1x) revenues or three times (3x) earnings, plus the greater of the net assets of the investment or the total amount of the actual investment. 10 Table of Contents · Under both scenarios, the value of the investment shall be adjusted down if there is a reasonable expectation that the Company will not be able to recoup the investment or if the Company has not retained independent appraisers to assist in the valuation of the portfolio investments because the cost was determined to be prohibitive for the current levels of investments. NOTE 3 - EQUITY TRANSACTIONS On January 16, 2007, we filed a registration statement under Regulation E, which we subsequently withdrew on March 21, 2007. From January 1 through March 31, 2007, we raised $600,000 through the sale of 20,000,000 restricted common shares through an offering exempt from the registration requirements of the Securities Act of 1933, as amended, pursuant to Regulation D promulgated thereunder. From April 1 through June 30, 2007, we raised $314,300 through the sale of 10,476,667 restricted common shares through an offering exempt from the registration requirements of the Securities Act of 1933, as amended, pursuant to Regulation D promulgated thereunder. On June 29, 2007, we instructed our transfer agent to issue 857,078 restricted common shares to Allen Notowitz in full satisfaction of $25,712 in principal and accrued interest owing on his portion of the May 2006 Notedue May 12, 2007. On June 29, 2007, we also instructed our transfer agent to issue 8,030,664 restricted common shares to New Canaan Partners, Ltd., a company that is controlled by certain minority shareholders of StarInvest Group, Inc., in full satisfaction of its defaulted 8% convertible note, which had principal and interest outstanding of $240,920 (the “New Canaan Note”). NOTE 4 - LOANS PAYABLE September 30, 2007 December 31, 2006 Loan payable, principal and interest at 8% per annum.Past due, loan in default.Accrued interest is $48,696. $ - $ 236,196 Current loans payable with an aggregate principal of$500,000 and $775,000, respectively due May 10,2007, principal and interest at 8% per annum,interest paid quarterly. Accrued interest on theseloans at September30, 2007 was approximately $28,103. These loans are secured.They are in default. Default interest is 15%. $ 528,103 $ 800,989 Related parties notes payable, due immediately, no interest accruing.These notes are unsecured. $ 32,398 $ 32,398 Totals $ 560,501 $ 1,069,583 NOTE 5 –
